Citation Nr: 1033854	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
to include as secondary to or aggravated by service-connected 
residuals of a sacroiliac injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active military duty from July 1943 
to December 1945.  He was separated from service as a result of 
injury to his low back.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  An advance upon the docket was granted by the 
Board in October 2006.

In November 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed, and the clerk of the US 
Court of Appeals for Veterans Claims (Court) approved a joint 
motion of the Veteran's representative and VA General Counsel 
which resulted in vacation of the Board's decision and remanded 
the appeal.  The basis of this joint motion was that the Board 
had relied on a lengthy VA examination performed by a VA nurse 
practitioner which the Board incorrectly referred to as having 
been performed by a VA physician.  

In April 2008, and again in August 2009, the Board remanded this 
claim for additional development.  The case has been returned to 
the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that the mandates of the United States Court of Appeals 
for Veterans Claims (Court) are satisfied and to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  

As noted in the Board's August 2009 remand, the Board's April 
2008 remand at action paragraph number two required the Veteran 
to be scheduled for a spine examination by a "VA orthopedist" 
(emphasis in original).  The examination arranged by the RO and 
conducted in December 2008 was conducted by a medical doctor, but 
the report of examination clearly revealed that this doctor's 
specialty was internal medicine.  The Board pointed out that a 
remand by the Board has been held by the Court to confer on the 
Veteran the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board remand specifically 
called for the VA examination with record review and a request 
for opinions be provided by a VA orthopedist, not by a physician 
trained in internal medicine and thus the Board remanded the 
claim in August 2009 for corrective action since as pointed out 
by the Court, the Board erred in its prior decision when it 
referred to the previous 2005 VA examination as having been 
conducted by a medical doctor, when it had in fact been conducted 
by a nurse practitioner.  As a result, the Board requested that 
the Veteran be examined by an orthopedist (emphasis in 
original) who would provide opinions, with supporting rationale, 
as to whether it is more, less, or equally likely that the 
Veteran now has a cervical spine disorder: 1) Dating from an 
injury in service; 2) secondary to service-connected residuals of 
a sacroiliac injury; and/or 3) whether the cervical spine 
disorder has been made chronically worse (aggravated beyond 
ordinary progress) by the service-connected residuals of 
sacroiliac injury.  If aggravation was found, the orthopedist was 
to offer an assessment of the extent of additional disability of 
cervical spine resulting from aggravation over and above 
preexisting cervical spine disability.  

The RO was to ensure that the medical report of examination 
requested above complied with the remand, especially with respect 
that it be accomplished by a VA orthopedist, as well as providing 
the competent medical opinions requested.  The RO was advised 
that if the report is inadequate in any way, it must be returned 
to the examiner for corrective action.  

In December 2009, the Veteran was examined by a physician (M.D.).  
There is no indication in the file of the specialty, if any, of 
this examiner.  A remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board has specifically 
emphasized that the Veteran be examined by an orthopedist and 
here the credentials of the September 2009 doctor are not stated.  
Thus it is unclear if the mandate of the Board has been properly 
carried out.  

Accordingly, the case must again be REMANDED to the RO for 
required clarification to ensure compliance with the Board's 
earlier remands.  
Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer the file to the September 2009 
examiner and request that the examiner 
specify his/her field of specialty.  If the 
examiner is not an orthopedist, the file 
must be referred to an orthopedist who 
should review the record in full and offer 
an opinion substantiated by complete 
rationale as to whether it is more, less, 
or equally likely that the Veteran now has 
a cervical spine disorder: 1) Dating from 
an injury in service; 2) secondary to 
service- connected residuals of a 
sacroiliac injury; and/or 3) whether the 
cervical spine disorder has 


been made chronically worse (aggravated 
beyond ordinary progress) by the service-
connected residuals of sacroiliac injury.  
If aggravation is found, the orthopedist 
must offer an assessment of the extent of 
additional disability of cervical spine 
resulting from aggravation over and above 
preexisting cervical spine disability.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



